Citation Nr: 0720850	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  99-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a back disability, and if so, whether 
service connection should be granted.

3.  Entitlement to special monthly compensation based upon 
the need of aid and attendance of another individual.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 through May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The veteran appeared at a personal hearing before the RO in 
November 1998.  A hearing transcript is of record.  In June 
2004 and November 2005, the appeal was remanded to obtain 
additional development.  The case is now again before the 
Board for appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran's claims continue to remain ill-prepared for 
appellate review.  To date, there continues to be a lack of 
evidence of attempts to obtain VA treatment records that the 
veteran continues to maintain exist, a lack of evidence that 
the veteran was notified of attempts made to obtain his 
service medical records in this fire-related matter, and a 
continued lack of a Statement of the Case in a properly 
appealed matter.  As such the veteran's claims are again 
remanded for the reasons fully described, below.

VA Treatment Records
The veteran claims that there are relevant VA treatment 
records missing from the claims folder.  Most recently, in a 
statement received in January 2006, the veteran claims to 
have received psychiatric treatment at the VA Hospital in New 
York in 1959 and 1960.  See December 2005 VA Form 21-4138.  
He also recalls receiving ten years of ambulatory care at VA 
facilities in East Orange, New Jersey, and Newark, New 
Jersey.  Id.  These records were also listed in the veteran's 
October 2003 statement.  See October 2003 VA Form 21-4138.  

VA regulations, specifically 38 C.F.R. § 3.159(c)(2), require 
that VA make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including VA medical facilities.  VA will end its efforts 
only if it concludes that further efforts would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2) 
(2006).  

To date, VA has not fulfilled its duty to assist requirements 
with regard to the veteran's VA treatment records.  In the 
July 2005 Supplemental Statement of the Case, VA informed the 
veteran that the New York VAMC did not provide records "from 
1946 to 1950, as the facility was not built until then."  VA 
has made no communication regarding the 1959 to 1960 records 
to which the veteran refers in his December 2005 statement.  
It is clear to the Board that the RO understands its duty, as 
the January 2006 deferred rating decision shows that, in 
relation to "medical evidence for this veteran from VAH New 
York, a negative is necessary for Remand Purposes."  No such 
"negative" is contained in the claims folder regarding 
psychiatric treatment records from 1959 to 1960.  In fact, 
there is no evidence that such records have ever been 
requested.  Nor is there evidence in the claims folder that 
VA requested any records from VA facilities in New Jersey.  
See October 2003 and December 2005 statements.  Ignoring the 
veteran's statements regarding his treatment ignores VA's 
duties under 38 C.F.R. § 3.159.  

Also, the Board instructed the RO to obtain these records in 
both its June 2004 and November 2005 remands.  The RO, 
therefore, has failed to act on the Board instructions.  If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the continued 
delay, another remand is required so that all relevant 
records can be obtained for the veteran's claims.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Service Medical Records
The veteran has also claimed to have received treatment at 
the Caffee Barrack in Hawaii in 1945, which was during 
service.  See October 2003 VA Form 21-4138.  He claims to 
have been hospitalized for a spinal cord test at that time.  
See veteran's July 2000 statement.  There is no evidence of 
this in the claims folder as the veteran's service medical 
records were apparently destroyed in the 1973 National 
Personnel Record Center fire in St. Louis, Missouri.  Because 
the veteran's service medical records were destroyed, VA has 
a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

A copy of an April 2000 VA internal email shows that the RO 
should have obtained additional information regarding the 
dates of the veteran's treatment in Hawaii before an 
additional request was made for the records.  There is no 
evidence of communication with the veteran at any time 
explaining that his records were destroyed and requesting 
additional information regarding in-service treatment.  Under 
38 C.F.R. § 3.159(e), when VA becomes certain that Federal 
records do not exist or that further efforts to obtain them 
would be futile, then VA must provide the veteran with oral 
or written notice of that fact.  38 C.F.R. § 3.159(e) (2006).  
If such notice is oral, VA must make record of the notice.  
Id.  The notice must contain the identity of the records VA 
was unable to obtain, an explanation of the efforts VA made 
to obtain the records, a description of any further action VA 
would take regarding the claim, and notice that the veteran 
is ultimately responsible for providing the evidence.  Id.  
No such notice was provided to the veteran in this matter.  
This leads the Board to conclude that VA has not yet met its 
heightened duty to assist the veteran in developing his 
claim.  See O'Hare.  As a result, a remand is required such 
that all potentially existing relevant service records may be 
obtained, including those from the Caffee Barracks in Hawaii.  

Statement of the Case
In both the June 2004 and November 2005 Board remands 
required a Statement of the Case (SOC) be issued on the issue 
of entitlement to special monthly compensation based upon the 
need of aid and attendance of another individual.  The 
veteran, through communication from his wife, filed a timely 
notice of disagreement in December 2002.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare an SOC pursuant to 38 
C.F.R. § 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2006).  Because the RO has not granted 
special monthly compensation based upon the need of aid and 
attendance of another individual and the veteran has not 
withdrawn that appeal, an SOC must be issued.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Again, if any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Notice
Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims.  In particular, under Kent, VA must notify the 
veteran of the elements of his claim and of the definition of 
"new and material evidence."  Kent also requires that VA 
give the veteran notice of precisely what evidence is 
necessary to reopen the claim, depending upon the basis of 
the previous denial.  To date, no such notice has been 
provided to the veteran with relation to his attempt to 
reopen his claim for entitlement for service connection for a 
back disability.  A remand is required for corrective notice 
with regard to the issue of whether new and material evidence 
has been submitted to reopen a previously denied and final 
claim of entitlement to service connection for a back 
disability.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice on the issue of whether new and 
material evidence was submitted to reopen 
the claim for service connection for a 
back disability, which must be compliant 
with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Ensure that VA has met its duty to 
notify the veteran of the status of his 
fire-related service medical records.  
This notice must be compliant with 
38 C.F.R. § 3.159(e) (2006).

3. Ensure that VA has met its duty to 
assist the veteran in obtaining all 
relevant service medical records, 
including, but not limited to, records of 
back treatment from the Caffee Barrack in 
Hawaii in 1945.  If additional information 
is needed from the veteran to assist in 
obtaining these records, the veteran must 
be notified.

4. Ensure that VA has met its duty to 
assist the veteran in obtaining all 
relevant post-service VA treatment 
records, including, but not limited to, 
all relevant records from the VA Hospital 
in New York for psychiatric treatment in 
1959 and 1960, and all relevant records 
from VA treatment facilities in East 
Orange and Newark, New Jersey.  

5. Issue a Statement of the Case for the 
issue of entitlement to special monthly 
compensation based upon the need of aid 
and attendance of another individual.  

6. Readjudicate the veteran's claims for 
service connection for an acquired 
psychiatric disorder, and whether new and 
material evidence has been submitted to 
reopen the previously denied and final 
claim of entitlement to service connection 
for a back disability, and if so, whether 
service connection should be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

